UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6426


EVERETTE ATKINSON,

                Petitioner – Appellant,

          v.

DARLENE DREW,

                Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:09-cv-03219-TLW)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Everette Atkinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Everette    Atkinson,      a       federal   prisoner,    appeals    the

district     court’s   order    accepting        the    recommendation    of    the

magistrate judge and dismissing without prejudice Atkinson’s 28

U.S.C.A. § 2241 (West 2006 & Supp. 2010) petition.                        We have

reviewed the record and find no reversible error.                    Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                   Atkinson v. Drew,

No. 9:09-cv-03219-TLW (D.S.C. Mar. 11, 2010).                    We dispense with

oral   argument    because     the    facts      and    legal    contentions    are

adequately    presented   in    the    materials        before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2